Citation Nr: 0024314	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-10 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to service connection for fatty tumors as 
secondary to service connected varicose veins of the left 
leg. 

2.  Entitlement to an increased rating for service-connected 
varicose veins of the left leg, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a Veterans' Service Officer



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.

This appeal arises from rating decisions in March 1997 and 
May 1999 by the Lincoln, Nebraska, Department of Veterans 
Affairs (VA) Regional Office (RO).  The March 1997 rating 
decision denied an increased rating for service-connected 
varicose veins of the left leg.  The veteran entered notice 
of disagreement in May 1997; a statement of the case was 
issued in August 1997; and the veteran's substantive appeal, 
on a VA Form 21-4138, was received in December 1997.  The May 
1999 rating decision denied service connection for fatty 
tumors, claimed as secondary to service-connected disability 
of varicose veins.  The veteran entered notice of 
disagreement in September 1999; a statement of the case was 
issued in January 2000; and the veteran's substantive appeal, 
on a VA Form 646, was received in May 2000.

The following issues are not currently in appellate status 
before the Board: new and material evidence for service 
connection for loss of feeling or sensation in the groin 
area, new and material evidence for service connection for a 
right leg condition secondary to the varicose veins of the 
left leg, service connection for impotence secondary to the 
loss of feeling, evaluation of hyperesthesia of the left 
thigh, service connection for a back condition secondary to 
the varicose veins of the left leg (no notice of 
disagreement), and service connection for varicose veins of 
the right leg secondary to service-connected varicose veins 
of the left leg (no substantive appeal).  

The veteran's claim of entitlement to an increased rating for 
service-connected varicose veins of the left leg is addressed 
in the REMAND portion of this decision.


FINDINGS OF FACT

1.  Service connection is in effect for varicose veins of the 
left leg.

2.  No competent evidence has been submitted to show that the 
service-connected varicose veins of the left leg caused or 
aggravated any fatty tumors of the left leg.


CONCLUSION OF LAW

The claim for service connection for fatty tumors secondary 
to service-connected varicose veins of the left leg is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 
and Supp. 2000); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury, 38 C.F.R. § 3.310(a).  However, a claim 
for secondary service connection must be well grounded.  
Wallin v. West, 
11 Vet. App. 509, 512 (1998); Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
A well-grounded service connection claim generally requires: 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom.  Epps v. West, 524 U.S. 940 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  With 
respect to secondary service connection claims, there must be 
competent medical evidence indicating an etiologic link 
between the service-connected disability on the one hand the 
disability for which secondary service connection is sought 
on the other. See Libertine v. Brown, 9 Vet. App. 521 (1996); 
Jones v. Brown, 7 Vet. App. 134, 138 (1994); Wallin v. West, 
11 Vet. App. at 512-13.  If a claim is not well grounded, the 
appeal must fail with respect to it, and there is no duty to 
assist the claimant further in the development of facts 
pertinent to the claim.  Struck v. Brown, 9 Vet. App. 145, 
156 (1996).

In the instant case the veteran's service medical records are 
negative for complaints, symptoms or findings regarding fatty 
tumors of the left leg.  The record includes a VA hospital 
report dated in November 1990, treatment notes dated from 
April 1987, discharge summaries dated in May 1988, February 
1992, operation reports dated in February 1992 and December 
1996, and examination reports dated in August 1988, October 
1990, September 1991, and April 1993, as well as May 1992 and 
January 1999 fee basis examination reports.  None of the 
above evidence contains a medical opinion that links the 
veteran's fatty tumors to his service-connected varicose 
veins of the left leg.  Private treatment records dated from 
June 1981 to August 1988 are also negative for such an 
opinion.  

The Board has considered a November 1997 VA progress report 
in which the physician suggested consideration of a higher 
level of compensation for the veteran's left leg disability.  
However, while the physician found the veteran's condition to 
be complex, it is clear that he did not find that the 
veteran's fibrofatty tumor was linked to his service-
connected varicose veins of the left leg.  

During the veteran's personal hearing in October 1998 he 
testified as follows: that he was in severe pain all the time 
and was taking medications to alleviate it; that the surgical 
removal of a fatty tumor was in December 1996; a third tumor 
was growing currently and all three tumors were in different 
spots on the back of his left leg; he felt that the VA had 
not looked at the fact that he had an ongoing thing; and he 
had fatty fiber tumors growing out of the back of his leg 
with varicose veins in them that were caused by his varicose 
veins.  The remainder of the veteran's testimony concerned 
his feeling that he had other conditions secondary to his 
varicose veins of the left leg.  

A Veterans' Service Officer testified that he was shocked to 
see how bad the veteran's limp was, and felt that the 
veteran's condition had apparently gotten much worse.  He 
added that VA had not addressed the fatty tumors and the 
point that they were the product of the varicose vein disease 
process.  He also testified regarding new language under 
Diagnostic Code 7120 regarding varicose veins.

The veteran's testimony has been considered, as well as that 
of the Veterans' Service Officer.  However, he has not 
submitted any competent medical evidence to show that he 
acquired fatty tumors as a consequence of his service-
connected varicose veins of the left leg.  Although he has 
asserted that an etiologic relationship is present, as a lay 
person, he is not competent to render such a nexus opinion 
which requires medical expertise.  Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Likewise, the Veterans' Service Officer's lay testimony is 
not sufficient to make the claim well grounded.  

There is, moreover, no competent medical opinion or other 
evidence that the service-connected varicose veins of the 
left leg chronically worsened any current disability such as 
to warrant secondary service connection on the basis of 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability, but only that degree, over and above the 
degree of disability existing prior to the aggravation).  The 
fact remains that he has submitted no competent medical 
evidence to attribute any current disability to the service-
connected varicose veins of the left leg disorder.  For these 
reasons, the claim for secondary service connection for fatty 
tumors is not well grounded and must be denied.  See Epps v. 
Gober, 126 F.3d at 1468.

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the RO fulfilled its obligation under § 5103 (a) in the 
January 2000 statement of the case in which the veteran-
appellant was informed that the reason for the denial of the 
claim was that there was no evidence of the tumors during 
service and no medical evidence of a relationship between his 
service-connected varicose veins of the left leg and his 
fatty tumors.  Furthermore, by this decision, the Board is 
informing the veteran-appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.


ORDER

The appeal of the issue of service connection for fatty 
tumors is denied. 


REMAND

Subsequent to the August 1997 statement of the case, less 
than 90 days after certification of the case to the Board on 
May 30, 2000, on August 29, 2000, the Board received 
additional evidence submitted by the veteran regarding the 
issue of increased rating for service-connected varicose 
veins of the left leg.  The veteran had filed this additional 
evidence with the RO, who forwarded the evidence to the Board 
pursuant to 38 C.F.R. § 19.37(b) (1999).  The evidence which 
is not duplicative consists of a Statement in Support of 
Claim and a letter from Scott Hofmann, M.D. 

Under the provisions of 38 C.F.R. § 20.1304(c) (1999), the 
Board must refer any evidence not considered by the RO for 
initial consideration and preparation of a supplemental 
statement of the case, unless this procedural right has been 
waived by the veteran or his representative.  No such waiver 
is of record in this case.  Without such a waiver, the Board, 
in most instances, is required to remand the case to the RO 
to ensure the veteran's due process rights.

Therefore, in order to afford the veteran due process, this 
issue is REMANDED for the following action:

The RO should review the claim for 
increased rating for service-connected 
varicose veins of the left leg in light 
of the additional evidence submitted 
since the August 1997 statement of the 
case.  If the claim remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case, and be given the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration. 

The veteran has a right to present any additional evidence or 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995).  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran with regard to 
the issue on appeal until he is notified.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

